Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 1 of 13 PageID #: 538




                  EXHIBIT J
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 2 of 13 PageID #: 539

                                                                                                          US005987606A
  United States Patent                                                         [19]       [11] Patent Number:                     5,987,606
  Cirasole et al.                                                                         [45] Date of Patent:                  Nov. 16, 1999

  [54]     METHOD AND SYSTEM FOR CONTENT                                               Spyglass Server Appfication Development Interface (visited
           FILTERING INFORMATION RETRIEVED                                             Oct. 7, 1996) <http://www.spyglass.com/techspec/specs/
           FROM AN INTERNET COMPUTER                                                   adi spec.html>.
           NETWORK                                                                     SurfWatch ProServer from Spyglass (visited Oct. 7, 1996)
                                                                                       <http://www.spyglass.com/products/proserver/>.
  [75]     Inventors: Peter Cirasole, Babylon; Robert
                      DeRosa, Smithtown, both of N.Y.;                                 Trove Investment~ews Page (visited Oct. 7, 1996) <http://
                      Robert Fox, Danbury, Conn.                                       www.netnanny.com/netnanny/nnfaq.html>.
                                                                                       Trove Investment Corporation~Net Nanny Product Page
  [73] Assignee: Bascom Global Internet Services,                                      (visited Oct. 7, 1996) <http://www.netnanny.com/netnanny/
                  Inc., Farmingdale, N.Y.                                              product.html>.
                                                                                       CYBERsitter Product Information (visited Oct. 7, 1996)
  [21]     Appl. No.: 08/820,955                                                       <http ://www.solidoak.com/cysitter.htm >.
  [22]     Filed:            Mar. 19, 1997                                             Spyglass: Case Studies (visited Oct. 7, 1996) <http://ww-
                   6                                                                   w.spyglass.com/cases/index.html>.
  [51]     Int. CI. ........................................................
                                                                H04L 9/00
  [52]     U.S. CI ............................ 713/200; 713/201; 713/202
                                                                                       Primary Examiner~y V. Hua
  [58]     Field of Search ............................... 395/186, 187.01,            Attorney, Agent, or Firm~Andrew F. Strobert; Skadden,
                      395/188.01, 200.59, 200.33, 200.49, 200.58;                      Avps, Slate, Meagher & Flom LLP
                                                          713/200, 201, 202
                                                                                       [571                   ABSTRACT
  [56]                            References Cited
                                                                                       A method and system for filtering Internet content retrieved
                        U.S. PATENT DOCUMENTS                                          from an Internet computer network (110) by a remote
         5,673,322        9/1997 Pepe et al ................................. 380/49   Internet Service Provider ("ISP") server (100) and for-
         5,706,507        1/1998 Schloss .                                             warded to a local client computer (10). The method and
         5,732,216        3/1998 Logan ................................ 395/200.33     system matches at least one filtering scheme (121), such as
                                                                                       an inclusive or exclusive filter, and at least one set of
                           OTHER PUBLICATIONS                                          filtering elements (120), such as a list of allowed or excluded
  Internet Censorship: The Top Shelf The Economist, May                                sites, to each Internet access request generated at the local
  18, 1996, at 84.                                                                     client computer (10). The filtering scheme is implemented
  Surf watch Filtering Products" from Spyglass (visited Oct. 7,                        on the ISP server (100).
  1996)     <htt://www.surfwatch.com/products/surfwatch/
  datasheet.html>.                                                                                   25 Claims, 6 Drawing Sheets




                                                                      ISP
                                                                    SERVER
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 3 of 13 PageID #: 540


  U.S. Patent            Nov. 16,1999      Sheet 1 of 6         5,987,606
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 4 of 13 PageID #: 541


  U.S. Patent            Nov. 16,1999         Sheet 2 of 6         5,987,606

                 RECEIVE INTERNET
                  LOG-IN REQUEST




                                 201                              202

                       VERIFY                NOT             f
                       LOG-IN
                                            VALID   J    REJECT
                     PASSWORD


                           VALID

                                 2O3                              204
                                                             f
                                        NO            MARK AS
                      ACCESS                        OPEN ACCESS
                     CUSTOMER




                      IDENTIFY
                     FILTERING
                      SCHEME




                  IDENTIFY SETS OF
                FILTERING ELEMENTS
                     FOR USER




                      MARK AS
                    CONTROLLED
                      ACCESS




                                   FIG. 3
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 5 of 13 PageID #: 542


  U.S. Patent                     Nov. 16,1999        Sheet 3 of 6          5,987,606

                        PC I REQUEST m ISP                      SIT.~E
                                      SERVER
                        25
                        --              100


                         PC ~LREJECTION            ISP
                                                                  NO
                         2._~5                   SERVER
                                                   100



                                                 SERVER
                                                   100


                                                 FIG. 4



                        f 250     ~251
                                                                            ~ 252
           REQUEST                                                    m   PROCESS
                                                                          REQUEST




             PARSE ~ 257
            REQUEST


                         253                              254

                                YES        PERSONAL
                MASTER                     EXCLUSIVE
                 LIST
                                              LIST

                   NO                              YES
                            255

           PERSONAL                   NO     DENY               256
           INCLUSIVE                        REQUEST
              LIST

                    YES


                                             FIG. 6
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 6 of 13 PageID #: 543


  U.S. Patent            Nov. 16, 1999       Sheet 4 of 6           5,987,606

              RECEIVE INTERNET
                                         /
                                         L.-. 220
              ACCESS REQUEST
                                         /
                                                                      222
                                                                f
                                                            PROCESS
                                                            REQUEST




            IMPLEMENT FILTERING
              SCHEME UTILIZING
             MATCHED FILTERING
                 ELEMENTS




                      ~224

                                         YES



            ~
                      DENY ~ 225
                    REQUEST



                                 FIG. 5
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 7 of 13 PageID #: 544


  U.S. Patent            Nov. 16, 1999     Sheet 5 of 6         5,987,606
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 8 of 13 PageID #: 545


  U.S. Patent            Nov. 16, 1999     Sheet 6 of 6         5,987,606




                                          _Xo
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 9 of 13 PageID #: 546


                                                            5,987,606
                                1                                                                   2
        METHOD AND SYSTEM FOR CONTENT                                 disadvantages with this single-user configuration. First, it is
        FILTERING INFORMATION RETRIEVED                               subject to be modified or thwarted by a computer literate
           FROM AN INTERNET COMPUTER                                  end-user, such as a teenager or corporate employee. Second,
                    NETWORK                                           in either the home, school or corporate environment, it is
                                                                   5 difficult and time consuming to install on every end-user’s
                  FIELD OF THE INVENTION                              client machine. Third, this configuration is dependent upon
     This invention relates generally to a method and system          individual end-user hardware and operating systems and
  for filtering Internet content, and more particularly to a          requires modified software for different end-user platforms.
  method and system for allowing an Internet Service Provider         Finally, the client database 501 must be updated frequently
  ("ISP’) to perform user-customizable content filtering of s0 to track changes in the content of various Internet sites. This
  information retrieved from the Internet.                            requires frequent downloads from the Internet or disk
                                                                      updates.
              BACKGROUND OF THE PRESENT                                  A variation of the single-user configuration of FIG. 8 is
                           INVENTION                                  shown in FIG. 9. In this local server-based configuration, a
                                                                      plurality of client computers 520, running any of a number
     The Internet contains a wealth of information for 25
                                                                      of platforms such as WindowsTM, MacOSTM or Unix,TM are
  consumers, students and businesses. Users generally access
                                                                      coupled to a local area network 521. The local area network
  this information through software known as a "browser,"
                                          TM                          521 is connected to the ISP server 523 through a local server
  such as the Netscape Navigator or the Microsoft
                                                                      522 and a dial-up or fixed connection 524. End-user requests
  ExplorerTM. Browsers allow an end-user to access "web
                                                                  20 for Internet content are filtered by the local server 522. The
  sites," which contain content typically in the form of HTML
                                                                      local server 522 accesses its stored database 525 and utilizes
  files. The browser software interprets the HTML data and
                                                                      a single set of filtering criteria for all of the end-users of the
  provides the user with graphical images, textual data, audio
                                                                      client computers 520. This is disadvantageous because a
  sound or other forms of output. Other software utilities for
                                                                      single set of filtering criteria is often not appropriate for all
  accessing Internet content include News Groups, FTPs, IRC
  chat rooms and e-mail. Additionally, other traditional 25 of the end-users. While this local server configuration makes
                                                                      it far more difficult for a computer literate end-user to
  programs, such as games and database or spread-sheet
                                                                      modify or thwart the system, it suffers from many of the
  programs, may also be programmed to directly access Inter-
                                                                      disadvantages of the single-user configuration in that it
  net content.
                                                                      requires time-consuming local service to initiate and main-
     Many entities have found a need to block access to some 30 tain the system on the local server 522. Many organizations
  web sites for certain end-users. For example, corporations          do not have the resources and expertise to install and
  may wish to allow their employees to access technical or            maintain such a system. Further, while this configuration can
  business sites but not entertainment oriented sites, while          often be used with a variety of end-user platforms, software
  families may wish to prevent access to sexually explicit or         implementing the filtering functions is typically tied to a
  other objectionable information. Indeed, even advocates of 35 single local area network or a local server platform.
  free and open speech on the Internet have recognized the
                                                                         Additionally, some service providers, such as America
  need for technology which allows for individualized self-
                                                                      Online, have used a third "server-based" configuration
  censorship of the content of information received as a means
                                                                      where the filtering function is performed at the remote server
  to avoid government censorship of the content which is
                                                                      site. To the inventors’ knowledge, however, each of the
  posted on the Internet.                                         40 existing systems implementing this server-based configura-
     Software developers have attempted to allow some con-            tion utilize a single set of filtering criteria for all of their
  trol over the content of information received on end-user           controlled-access end-users. Thus, while this system solves
  machines ("clients") by filtering the information available.        some of the problems associated with the local server
  Several mechanisms for filtering are available: exclusive configuration above, it still suffers from the fact that a single
  filtering ("black-listing") which prevents access to all sites 45 set of filtering criteria is not appropriate for all end-users.
  on a predetermined list of Internet sites; inclusive filtering      Accordingly, there exists a need for a remote ISP server
  ("white-listing") which allows access only to a predeter-           based method and system for filtering Internet content
  mined list of Internet sites; and word-screening or phrase-         received by controlled access subscribers on an individually
  screening which prevents access to web site "pages" which           customizable basis.
  contain any word or phrase on a predetermined list. Other 5o
  methods of filtering include blocking access to                                  SUMMARY OF THE INVENTION
  "newsgroups"---open discussion areas that allow users to               The object of the present invention is to overcome these
  easily interact and post content. Another filtering method is       and other disadvantages of the prior art systems by provid-
  the Platform for Internet Content Selection (PICS) standard         ing individual end-user customizable access control filtering
  which allows individual Internet content providers to self- 55 and data storage on the ISP server. These objectives include
  label their content according to standard criteria. PICS also       providing an Internet access system which: requires no
  allows for third party labeling of sites.                           special or proprietary software to be installed at the user’s
     Initial attempts at Internet content control implemented         site, such as on an end-user (client) computer or a local
  the filter function on the local (client) machine. FIG. 8 shows     server; will work with any user hardware or operating
  a typical prior art configuration, implementing inclusive or 60 system platform or local-area networks; allows users to
  exclusive filtering where the client personal computer 500          select filtering schemes, such as inclusive or exclusive
  stores a database 501 of allowed (inclusive) or disallowed          filtering, and filtering elements, such as ISP provided
  (exclusive) Internet sites. Client 500 is connected through an      inclusive-lists or exclusive-lists, or their own customized
  asynchronous dial-up line 502 to the Internet Service Pro-          inclusive-lists or exclusive-lists; and is difficult to tamper
  vider ("ISP") server 503. The ISP server 503 is typically 65 with or circumvent.
  connected via a high speed connection 504 such as a T-l, T-3           The method and system of the present invention includes
  or greater, to the global Internet 505. There are several           an ISP server which executes or interprets software incor-
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 10 of 13 PageID #: 547


                                                             5,987,606
                                3                                                                    4
  porating one or more filtering schemes and accesses data-               The ISP server 11111 typically provides a plurality of
  bases including any filtering elements required by the fil-          end-users, or subscribers, with access to the Internet 1111.
  tering scheme. Individual end-user accounts are matched by           The ISP server 11111 is coupled to the Internet 1111, preferably
  the ISP server to the filtering scheme and the individualized        through a high speed connection 1111, such as a T-3 line.
  set of database filtering elements associated with the end- 5 Communications across the Internet 1111 and ISP servers is
  user account. For example, a controlled access end-user              through the Transmission Control Protocol/Internet Protocol
  account may be matched to an exclusive-list filtering scheme         (TCP/IP). Preferably, the clients, 111 on FIGS. 1 and 11, 12
  and a database of restricted sites. Alternatively, the con-          and 13 on FIG. 2, also communicate with ISP server 11111
  trolled access end-user account may be matched to word-              using the TCP/IP protocol, although other proprietary or
  screening or phrase-screening filter and a database of            s0 public  protocols may also be supported.
  restricted words or phrases and context rules. In a preferred           The ISP server 11111 typically includes at least one filter
                                                                       scheme 121, stored in main memory or other storage, and a
  embodiment of the present invention, the ISP server further
                                                                       database 1211 of a plurality of sets of filtering elements
  includes end-user databases containing additional sets of            associated with individual end-users. The filtering scheme
  filtering elements for further customizing the filtering             may consist of any type of code which may be "executed,"
  scheme. While the ISP server preferably accesses the filter- 25 including object codes, interpreted code, such as JavaTM or
  ing schemes and filtering elements directly from main JavaScriptTM, other high-level code, or combinations
  memory or local storage, the filtering schemes and filtering thereof. The filtering scheme may be customized by com-
  elements may, alternatively, be located remotely on other            bining portions of other filtering schemes, such as through a
  servers, or ISP servers, and be accessed through the Internet        high-level language or visual editor.
  or a separate computer network connecting the ISP server to 2O
  the data.                                                               The embodiment described below utilizes a single filter-
                                                                       ing scheme shown in FIG. 6 and sets of filtering elements
         BRIEF DESCRIPTION OF THE DRAWINGS                             consisting of a master inclusive-list and a personal inclusive-
                                                                       list and a personal exclusive-list. Accordingly, in the
     For a more complete understanding of the present                  embodiment described, each controlled access end-user will
  invention, reference is made to the following Detailed 25 be associated with a set of filtering elements comprising a
  Description taken in connection with the accompanying                master inclusive-list and a personal inclusive-list and a
  drawings in which:                                                   personal exclusive-list. However, it will be obvious to one of
     FIG. 1 is single-user configuration embodying the present         ordinary skill in the art that the filtering scheme can be any
  invention;                                                           of a number of known-schemes, or hybrids thereof. The
                                                                   3O
     FIG. 2 is a multiple-user local area network based con-           types of sets of filter elements will also be different depend-
  figuration embodying the present invention;                          ing on the filtering scheme. Thus, when using a word-
                                                                       screening type filtering scheme, the sets of filtering elements
     FIG. 3 is a flow diagram showing the ISP server’s process         may consist of master lists of disallowed words or phrases
  for processing an Internet log-in request;
                                                                    35 together with individual words, phrases or rules.
     FIG. 4 is a flow diagram showing the Internet access                 FIG. 3 shows the ISP server 11111 process for accepting a
  process for a controlled access subscriber;                          log-in request 21111, the ISP server 11111 first verifies 2111
     FIG. 5 is a flow diagram showing the ISP server’s process         whether the user is a registered subscriber. Invalid users are
  for servicing an Internet access request;                            sent a rejection notice 2112. The ISP server 11111 then deter-
     FIG. 6 is a flow diagram showing a preferred filtering 4O mines 2113 whether the end-user is a controlled access
  scheme of the present invention;                                     subscriber. If not, the connection is marked 2114 as an open
     FIG. 7 shows a distributed implementation of the present          access connection. If the end-user is a controlled access
  invention in which filtering schemes and filtering elements subscriber, the log-in process identifies the filtering scheme
  may be distributed across a network;                                 2115 and the filtering elements 2116 associated with the
                                                                       end-user. The connection is marked 2117 as a controlled
     FIG. 8 shows a prior art single-user configuration; and 45
                                                                       access connection. The ISP server 11111 may utilize a single
     FIG. 9 shows a prior art local area network configuration.        filtering scheme for all controlled access users, in which
                                                                       case, individualized customization is achieved solely
                   DETAILED DESCRIPTION
                                                                       through the individualization allowed by modifying the
     Preferred embodiments of the present invention will now 5o filtering elements.
  be described with continued reference to the drawings.                  FIGS. 4 and 5 show the flow of the Internet access process
     FIGS. 1 and 2 show single-user and multiple-user local            which is executed when a logged-in subscriber sends a
  area network configurations, respectively, embodying the             request to the ISP server 11111 for Internet access.
  present invention. In the single-user configuration, local              The Internet access request process begins when an
  client 111 is connected to the ISP server 11111. The connection 55 end-user at a client computer (25 in FIG. 4) sends a request
  211 is typically a dial-up asynchronous telephone line, but          to the ISP server 11111 for a web page or other Internet service,
  may be any of a number of known means, such as a cable               such as an FTP request. Typically, these requests are sent
  connection or a continuous direct connection.                        from the client 25 by an end-user utilizing a browser. In the
     In the multiple-user local area network a plurality of            preferred embodiment, the request is in the TCP/IP format.
  clients, shown as 11, 12 and 13 on FIG. 2, are coupled to a 6o As seen in FIG. 5, ISP server 11111 receives an Internet
  local server 15 through local area network 16. The clients,          access request 2211 from client 25. ISP server 11111 determines
  11, 12 and 13 as shown, may be using any of a number of              221 whether this request is from a controlled access sub-
  platforms such as the WindowsTM, MacOSTM, or UnixTM scriber or an open access subscriber. If the request is from
  operating systems. The clients communicate with the ISP              an open access subscriber, the request is processed 222 and
  server 11111 through local server 15 and connection 211. In this 65 forwarded to the Internet 110 in the traditional manner.
  embodiment, connection 211 is preferred to be a continuous              If the Internet access request is from a controlled access
  direct connection.                                                   subscriber, the ISP server 100 implements 223 the filtering
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 11 of 13 PageID #: 548


                                                             5,987,606
                                5                                                                     6
  scheme associated with the end-user utilizing the custom-            Alternatively, if the site is not on the master inclusive-list, it
  ized filtering elements also associated with the user from the       is checked 255 against the subscriber’s personal inclusive-
  ISP database 120. The ISP server 100 determines 224                  list. If the site is either (i) on the master inclusive--list and
  whether the filtering scheme authorizes the request. If the          not on the personal exclusive-list; or (ii) on the personal
  request is authorized, it is processed 222 and forwarded to 5 inclusive-list, the request is processed 252 and forwarded to
  the Internet, if not, the ISP server 100 provides the end-user       the Internet. If not, the request is denied 256 with an HTML
  with a rejection notice 225.                                         message as noted above. The set of filtering elements
                                                                       associated with each end-user account for this preferred
     For certain filtering schemes, such as wordscreening or           embodiment therefore comprise the master inclusive-list and
  phrase-screening schemes, the end-user Internet access               the personal exclusive-list and personal inclusive-list. Any
  request may be partially processed while the ISP server 100 10 of those lists, as well as any of the other sets of filtering
  monitors the content for certain words or phrases. The ISP           elements described herein, may be optionally set to be empty
  server 100 maintains a table of logged-in end-users associ- lists or sets.
  ated with this type of filtering scheme. Internet access                FIG. 7 shows a distributed implementation of the present
  requests for such end-users are forwarded directly to the            invention. Local client 310 may access ISP server 300
  Internet 110. The ISP server 100 then monitors all data 25 through a dial-up, or other connection 20. Alternatively,
  packets to determine which will be forwarded to users on             clients may be connected through a local server as shown in
  this table. If a packet is being sent to such a user, the ISP        FIG. 2. ISP server 300 is coupled to the Internet 110 through
  server 100 screens the packet based on the specific filtering        a high-speed connection 101. The filtering scheme 321 and
  scheme and filtering elements. For certain schemes or                sets of filtering elements 320 are stored locally to another
  elements, multiple data packets may have to be buffered. If 20 server 304 either in main memory or secondary storage such
  the data packet or packets trigger the filtering scheme, such        as disk storage on the line. Alternatively, the filtering scheme
  as by containing specific words or phrases, the transmission         321 and filtering elements 320 may be stored on separate
  to the user may be terminated. The sending site may be put           servers, such as 300, 304 or 301. Server 304 may be coupled
  on a list of excluded sites used in a hybrid exclusive-list          through a connection 305 to the Internet 110 thereby allow-
  word-parsing scheme.                                              25 ing ISP server 300 to access server 304 through an Internet
                                                                       connection. Alternatively, ISP server 300 and server 304
     In the preferred embodiment, the ISP server 100 provides          may be coupled directly or through a separate computer
  a user-friendly HTML message denying the Internet access
                                                                       network (not shown). ISP server 300 simply queries server
  request when appropriate. This message may contain a                 304 for the user’s status as a controlled access user and the
  statement of a client corporation’s "acceptable use policy" if
  the end-user subscriber is associated with a covporation.         3o user’s   filtering scheme and set of filtering elements, if any.
                                                                       Alternatively, ISP server 300 may forward the local client
     The preferred embodiment further includes a privileged            310 Internet access requests to server 304 for processing.
  class of controlled access users. These privileged users are         This distributed architecture allows an end-user, who might
  typically parents, in the case of family accounts; teachers,         normally use local client 325 to dial-up server 304, to access
  for educational accounts; and corporation administrators, for 35 the Internet 110 through different local clients, 310 and 311
  corporate accounts. The privileged users are responsible for         as shown on FIG. 7, and Internet points-of-presence, such as
  selecting the filtering scheme and filtering elements which through ISP server 300 and 301 as shown in FIG. 7, provided
  are associated with controlled access end-user accounts              by the Internet Service Provider, while maintaining the
  under the privileged user’s control. The filtering scheme            user’s customized content filtering. Thus, for example, cot-
  may be selected from a fixed set of options, or may be 40 potation users could use the same ISP while traveling away
  further customized by allowing the privileged user to select         from the office.
  and combine elements, such as through a graphical user                  It is understood that various other modifications will be
  interface from a number of existing filtering schemes.               apparent to and can be readily made by those skilled in the
     When a request by a privileged user is denied, the user           art without departing from the scope and spirit of the present
  receives a special denial message which allows the privi- 45 invention. For instance, the filtering scheme may be based
  leged user to override the denial. Alternatively, the privi-         on any of a plurality of filtering techniques, such as phrase
  leged user is allowed to modify the filtering schemes and            and content filtering or PICS type filtering and consist of any
  filtering elements (such as exclusive-list sites) associated         of various types of "programs," such as executable code,
  with the privileged user and controlled-access end-users             interpreted code, script languages, or other high level pro-
  controlled by the privileged user.                                5o grams. Additionally, many combinations of such filters are
     FIG. 6 shows a preferred ISP server filtering scheme              possible. Similarly, the present invention may be applied
  comprising a hybrid master inclusive-list combined with              equally for various types of communications hardware such
  personal exclusive and inclusive lists. ISP server 100               as ISDN or cable modems and utilize various types of
  receives 250 Internet access requests and determines 251             distributed processing across a computer network, such as
  whether the end-user is a controlled access subscriber. If not, 55 the Internet itself. Accordingly, it is not intended that the
  the request is forwarded to the Internet 110 and processed           scope of the claims be limited to the description or illustra-
  252. If the request is from a controlled access subscriber, the      tions set forth herein, but rather that the claims be construed
  ISP server 100 parses the request 257 and determines 253             as encompassing all features of patentable novelty that
  whether the requested site is on a master inclusive-list of          reside in the present invention, including all features that
  allowed sites. In the TCP/IP protocol, each Internet access 6o would be treated as equivalents by those skilled in the art.
  request or "packet" includes the address of the destination             What is claimed is:
  computer from which content is requested. Thus, the parsing             1. A content filtering system for filtering content retrieved
  routine simply examines this destination address and com-            from an Internet computer network by individual controlled
  pares it to the address list. The master inclusive-list may be       access network accounts, said filtering system comprising:
  supplied by the ISP or third-party list suppliers. If the site is 65    a local client computer generating network access
  on the master inclusive-list, the ISP server then checks 254                requests for said individual controlled access network
  the site against the subscriber’s personal exclusive-list.                  accounts;
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 12 of 13 PageID #: 549


                                                            5,987,606
                                7                                                                    8
     at least one filtering scheme;                                      13. The content filtering system of claim 1, wherein said
     a plurality of sets of logical filtering elements; and           at least one filtering scheme monitors the data being for-
     a remote ISP server coupled to said client computer and          warded to said remote client computer.
         said Internet computer network, said ISP server asso-           14. A content filtering system for filtering content
         ciating each said network account to at least one 5 retrieved from an Internet computer network by individual
         filtering scheme and at least one set of filtering           controlled access network accounts, said system comprising:
         elements, said ISP server further receiving said network        a local client computer generating network access
         access requests from said client computer and execut-              requests for said individual controlled access network
         ing said associated filtering scheme utilizing said asso-          accounts;
         ciated set of logical filtering elements.                10
                                                                         at least one master site list;
     2. The content filtering system of claim 1 further com-
                                                                         a plurality of first personal site lists, each controlled
  prising privileged network accounts, said ISP server allow-
                                                                            access network account being associated with at least
  ing said privileged network accounts to modify the set of
                                                                            one first personal site list; and
  logical filtering elements matched to said controlled access
  network accounts.                                                      a remote    ISP server coupled to said client computer and
     3. The content filtering system of claim 1 further com-                said  Internet computer network, said ISP server receiv-
  prising a local server coupled to said local client through a             ing said screening said network access requests based
  local area network, said remote ISP server being coupled to               on said master site list and said associated first personal
  said local server through a telephonic connection.                        site list.
     4. The content filtering system of claim 1 further com-       20 15.   The   content filtering system of claim 14 further
  prising a second ISP server coupled to said remote ISP              comprising a plurality of second personal site lists, each
  server, said matched set of logical filtering elements being controlled access network account being associated with at
  stored locally to said second ISP server.                           least one second personal site list, said ISP server screening
     5. The content filtering system of claim 4, wherein said         said network access requests based on said master site list
  second ISP server is coupled to said remote ISP server 25 and said associated first personal site list and said associated
  through said Internet computer network.                             second personal site list.
     6. The content filtering system of claim 1 wherein said             16. The content filtering system of claim 15, wherein said
  network access request contains a destination address, said         network access requests comprise a destination address
  at least one filtering scheme monitoring said destination           field, said ISP server denying said network access request if
  address of said network access request.                          3o said network access request destination address is listed on
     7. The content filtering system of claim 6, wherein said at      said associated first personal site list, said ISP server further
  least one filtering scheme comprises an exclusive-list              denying said network access request if said network access
  scheme and said plurality of sets of logical filtering elements     request destination address is listed on said master site list
  comprise lists of excluded Internet sites.                          and not on said associated second personal site list.
     8. The content filtering system of claim 6, wherein said at 35 17. The content filtering system of claim 14 further
  least one filtering scheme comprises an inclusive-list scheme comprising a second ISP server coupled to said remote ISP
  and said plurality of sets of logical filtering elements com-       server, said plurality of first personal site lists and said
  prise lists of allowed Internet sites.                              plurality of second personal site lists being stored locally to
     9. The content filtering system of claim 6 further com-          said second ISP server.
  prising a master set of logical filtering elements comprising 4o 18. An ISP server for filtering content forwarded to
  a list of excluded sites, said at least one filtering scheme        controlled access network accounts accessing an Internet
  comprising a hybrid exclusive-list inclusive-list scheme,           computer network from a remote client computer, said
  said plurality of logical sets of filtering elements comprising     remote client computer generating network access requests
  lists of allowed sites, each controlled access network              containing a destination address, said ISP server comprising:
  account being associated with at least one list of allowed 45 a plurality of sets of logical filtering elements, each
  sites.                                                                    controlled access network account being associated
     10. The content filtering system of claim 9, wherein said              with at least one set of said plurality of sets of logical
  hybrid filtering scheme excludes Internet access requests to              filtering elements; and
  Internet sites listed on said master list of excluded sites            at least one filtering scheme associated with each con-
  unless said Internet site is listed on said associated list of 5o trolled access network account, said associated filtering
  allowed sites.                                                            scheme for determining whether to allow said network
     11. The content filtering system of claim 9 further com-               access request based on said at least one logical set of
  prising a plurality of lists of excluded sites, each controlled           logical filtering elements.
  access network account being associated with at least one              19. The ISP server of claim 18, wherein said at least one
  list of said plurality of lists of excluded sites, said hybrid 55 filtering scheme monitors said destination address of said
  filtering scheme excluding Internet access requests to Inter-       network access requests.
  net sites on said master list of excluded sites or said                20. The ISP server of claim 18, wherein said at least one
  associated list of excluded sites, unless said Internet site is     filtering scheme monitors the data being forwarded to said
  listed on said associated list of allowed sites.                    remote client computer.
     12. The content filtering system of claim 11, wherein said 6o 21. The ISP server of claim 20, wherein said at least one
  at least one filtering scheme comprises a word-parsing              filtering scheme comprises a word-parsing scheme, said
  scheme and said plurality of sets of logical filtering elements     logical filtering elements comprising words.
  comprise lists of excluded words, said word-parsing scheme             22. An ISP server for filtering content forwarded to
  monitoring the content of data packets being forwarded to           controlled access network account generating network
  the controlled access network account for occurrences of 65 access requests at a remote client computer, each network
  words on the list of excluded words associated with said            access request including a destination address field, said ISP
  controlled access network account.                                  server comprising:
Case 1:20-cv-01339-MN Document 22-3 Filed 01/13/21 Page 13 of 13 PageID #: 550


                                                               5,987,606
                                                                                                       10
      a master inclusive-list of allowed sites;                               receiving said network access request at a remote ISP
      a plurality of sets of exclusive-lists of excluded sites, each             server;
         controlled access network account associated with at                 associating said network access request with a set of
         least one set of said plurality of exclusive-lists of                   logical filtering elements from a plurality of sets of
         excluded sites; and                                           5
                                                                                 logical filtering elements stored remotely from said
      a filtering scheme, said filtering scheme allowing said                    local client;
         network access request if said destination address exists
                                                                              executing a filtering scheme on said ISP server, said
         on said master inclusive-list but not on said at least one
                                                                                 filtering scheme utilizing said associated set of logical
         associated exclusive-list, whereby said controlled
         access accounts may be uniquely associated with one or s0               filtering elements; and
         more sets of excluded sites.                                         transmitting said network access request from said ISP
     23. The ISP server of claim 22 further comprising:                          server to said Internet computer network if said filtering
      a plurality of inclusive-lists of allowed sites, each con-                 scheme accepts said network access request and trans-
         trolled access user associated with at least one of said 15             mitting a rejection from said ISP server to said client
         plurality of inclusive-lists of allowed sites, said filtering           computer if said filtering scheme denies said network
         program further allowing said network access request if                 access request.
         said requested destination address exists on said at least           25. The method for filtering content retrieved from an
         one associated inclusive-list.                                    Internet computer network of claim 24 further comprising
     24. A method for filtering content retrieved from an 2O               the step of associating said network access request with a
   Internet computer network by a controlled access account,               filtering scheme from a plurality of filtering schemes stored
   said method comprising the steps of:                                    remotely form said local client.
      transmitting a network access request associated with said
         controlled access account from a local client computer;
